UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMB Number:3235-0058 Expires: Estimated average burden hours per response 2.50 SEC FILE NUMBER 333-152017 (Check one): o Form10-K o Form20-F o Form11-Kx Form10-Qo Form10-D o FormN-SAR o FormN-CSR For Period Ended: September 30, 2010 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION BUSINESS MARKETING SERVICES, INC. Full Name of Registrant N/A Former Name if Applicable 1 Broadway, 10th Floor Address of Principal Executive Office (Street and Number) Cambridge,MA 02142 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F,11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar dayfollowing the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report portion thereof, could not be filed within the prescribed time period. The Registrant is unable to file its Form 10-Q for the quarter ended September 30, 2010 within the prescribed time period because certain information and data relating to and necessary for the completion of the Registrant’s quarterly financial statements for the quarter ended September 30, 2010 could not be completed within such time period without unreasonable effort or expense.The Registrant expects to file its Form 10-Q including the related financial statements on or prior to November 20, 2010 within the 5 calendar day period provided by Rule 12b-25(b)(2)(ii). SEC 1344 (03-05) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. (Attach extra Sheets if Needed) PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Hans Pandeya, CEO 806-6869 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesxNoo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesxNoo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. As of the date of this Form 12b-25, the Registrant’s financial statements for the quarter ended June 30, 2010 have not been completed due to the reasons stated above, but it is anticipated that these financial statements will report a significant change in the Registrant’s earnings statement compared to the same period of 2009.The Company did not have substantial operations in 2009, but effected a change of control as well as the acquisition of the software assets of an entity in the second quarter of 2010.The Company is still determining how these actions affected the results of operations relative to the same period in 2009 and, therefore, cannot make a reasonable estimate at this time. BUSINESS MARKETING SERVICES, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 16, 2010 By: /s/ Hans Pandeya Hans Pandeya Chief Executive Officer and Principal Financial Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001)
